Citation Nr: 1210945	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to August 1946. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran's representative has asserted that the Veteran is unable to work due to service-connected disability and has specifically raised the issue of the Veteran's entitlement to a TDIU.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 40 percent, for bilateral hearing loss. 

The Board notes that the Veteran was afforded a VA examination in June 2011 in connection with this claim.  Review of the examination reports reflects that the Veteran's puretone thresholds, in decibels, were interpreted as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
70
70
75
LEFT

55
65
70
80

The average puretone threshold decibel loss was 66 in the right ear, and 67.5 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 54 percent in the right ear and of 60 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level VIII hearing acuity in the right ear (with a puretone threshold average of 66 dB and speech discrimination score of 54 percent) and level VII hearing acuity in the left ear (with a puretone threshold average of 67.5 dB and speech discrimination score of 60 percent).  Table VII (Diagnostic Code 6100) provides a 40 percent disability rating for the hearing impairment demonstrated in this examination.  38 C.F.R. § 4.85 (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance the Board notes that in a March 2012 statement by the Veteran's representative stated that the Veteran's hearing had worsened to the point that the Veteran may be unable to gain or sustain employment.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard the Board notes that the June 2011 VA audiologist failed to describe the affects of the Veteran's service-connected bilateral hearing loss on his daily life.  The Court has held that, in addition to dictating objective audiological test results, an audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination that addresses the affects of the Veteran's service-connected bilateral hearing loss on his daily life as required by 38 C.F.R. § 3.321(b)(1).  

Additionally, the law provides that a total disability rating for individual unemployability (TDIU) may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Board notes the Veteran's and his representative's contentions that he should be considered for extraschedular TDIU benefits given that his hearing loss renders him unable to gain or sustain employment.  The Board notes that with regard to a TDIU claim, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board notes that the Veteran does not currently meet the schedular criteria for TDIU as service connection has only been established for bilateral sensorineural hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With regard to the claim for a TDIU rating, ensure Veterans Claims Assistance Act of 2000 (VCAA) compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2.  The RO/AMC should be afforded a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.2 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to an increased rating, in excess of 40 percent, for bilateral hearing loss and/or entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



